DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 23-26 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 14, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haggstrom et al (US 2007/0066946).
Regarding Claim 13, Haggstrom discloses a method for increasing the fluid capacity of an absorbent (absorbent/packing layer 104, Fig. 1; the method of intermittent reduced pressure application is fully capable of increasing the fluid capacity of the absorbent layer), the method comprising:
positioning a manifold (base layer 102, Fig. 1; ¶ [0027] indicates the base layer is porous and allows passage of subatmospheric pressure to the wound bed and therefore can be considered a manifold) adjacent a tissue site (wound bed w, Fig. 1);
positioning the absorbent (104, Fig. 1) proximate the manifold (102, Fig. 1);
placing a drape (top layer 108, Fig. 1) over the absorbent (104, Fig. 1) and the manifold (102, Fig. 1);
fluidly coupling a reduced-pressure source (vacuum source 112, Fig. 1) to the manifold (102, Fig. 1; ¶ [0027, 0035]);
compressing the absorbent (104, Fig. 1) by supplying reduced pressure to the tissue site (w, Fig. 1; ¶ [0029, 0034-0035]; the absorbent can be a foam, nonwoven, superabsorbent polymer, hydrogel, or cellulose layer, and one of ordinary skill in the art would recognize that these layers will compress when exposed to reduced pressure); and
expanding the absorbent (104, Fig. 1) by periodically decreasing the reduced pressure (¶ [0029, 0034-0035]; the application of reduced pressure can be intermittent which would result in a periodic decrease in reduced pressure during the off phase of the vacuum source).
Regarding Claim 14, Haggstrom discloses the absorbent (104, Fig. 1) is a superabsorbent polymer (¶ [0029]).
Regarding Claim 17, Haggstrom discloses the absorbent (104, Fig. 1) is a hydrogel (¶ [0029]).
Regarding Claim 18, Haggstrom discloses supplying reduced pressure comprises supplying reduced pressure for periodic intervals of time (¶ [0034] indicates the vacuum is applied for a predetermined period of time and can be intermittent which would utilize periodic intervals).
Regarding Claim 20, Haggstrom discloses expanding the absorbent comprises stopping the supply of reduced pressure for periodic intervals of time (¶ [0034] indicates the vacuum is applied intermittently, which is known in the art to indicate reduced pressure is applied for a period of time and then reduced pressure is stopped for a period of time before the re-application of pressure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haggstrom et al (US 2007/0066946) in view of Carlucci et al (US 2011/0152809).
Regarding Claims 15 and 16, Haggstrom is silent whether the absorbent is a granular superabsorbent polymer enclosed between a first non-woven layer and a second non-woven layer.
Carlucci teaches an absorbent article, thus being in the same field of endeavor of products that absorb bodily fluids, with an absorbent core (28, Fig. 2) made of a first non-woven layer (cover layer 130, Fig. 2; ¶ [0044]) and a second non-woven layer (substrate layer 100, Fig. 2; ¶ [0079]) with a granular superabsorbent polymer (AGM particles 110, Fig. 2; ¶ [0019, 0027-0028]; the AGM particles are described as super absorbent polymers and since they are in particle form can be considered granular) enclosed between the two layers (as shown in Fig. 2). Containing the superabsorbent material within two non-woven layers prevents migration of the superabsorbent particles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent layer of Haggstrom to have the superabsorbent polymer be a granular superabsorbent polymer and to have the superabsorbent polymer enclosed between a first non-woven layer and a second non-woven layer, as taught by Carlucci (Fig. 2). This ensures the superabsorbent particles do not migrate within the wound site or adhere directly to the tissue, which could be detrimental for wound healing.
Claim(s) 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Haggstrom et al (US 2007/0066946) in view of Eckstein et al (US 2011/0004172).
Regarding Claims 19 and 21 – 23, Haggstrom is silent whether the time period the reduced pressure is supplied is one minute, and whether the time period the reduced pressure is stopped is one minute, five minutes, or between about 1 minute and about 20 minutes.
Eckstein teaches a negative pressure wound therapy system, thus being in the same field of endeavor, where negative pressure is supplied in an intermittent manner. Reduced pressure can be supplied for one minute (¶ [0126]), and reduced pressure can be stopped (i.e., ambient pressure can be applied) for one minute, five minutes, or between 1 minutes and 20 minutes (¶ [0126]).
Therefore, it would have been obvious to modify the time period of reduced pressure application to be one minute, and to modify the time period that reduced pressure is stopped to be one minute, five minutes, or between 1 minute and 20 minutes, as taught by Eckstein. Eckstein shows that these time periods are known in the art of reduced pressure wound therapy. As such, one of ordinary skill would be motivated to modify the method of Haggstrom, which simply teaches using intermittent pressure with no time periods specified, to utilize the specific time periods disclosed within Eckstein as Eckstein shows them to be well known in the art and useful for improving wound therapy outcomes. 
Claim(s) 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Haggstrom et al (US 2007/0066946) in view of Karpowicz et al (US 2011/0077605).
Regarding Claims 24-26, Haggstrom is silent whether compressing the absorbent comprises supplying reduced pressure until a pressure adjacent the manifold is about a therapy pressure, and whether expanding the absorbent comprises stopping the supply of reduced pressure until the pressure adjacent the manifold is about a nominal pressure or about ambient pressure.
Karpowicz teaches a negative pressure wound therapy system, thus being in the same field of endeavor, which supplies reduced pressure until a pressure within the wound site reaches a therapy pressure (i.e., the upper vacuum limit of the set pressure range), at which point the pump shuts off (¶ [0088]). The supply of negative pressure is stopped until the pressure within the wound site decays to a nominal pressure (i.e., lower control limit) or to ambient pressure, at which point the pump will turn back on and the cycle continues (¶ [0088] describes decaying to the lower control limit; ¶ [0104] indicates it is known in the art to also vent the dressing to ambient and allow the pressure to decay all the way to ambient pressure). Applying too much pressure to the wound impedes wound healing, and venting the dressing to atmosphere is known to allow for reperfusion of the wound tissue to improve wound healing (¶ [0104]). Additionally, a complete loss of suction can cause issues with the seal between the dressing and skin, so reducing the negative pressure to a lower bound can allow for reperfusion without affecting the seal (¶ [0104]).
Therefore, it would have been obvious to modify the method of Haggstrom to include supplying reduced pressure until a pressure adjacent the manifold is about a therapy pressure, and stopping the supply of reduced pressure until the pressure adjacent the manifold is about a nominal pressure, as taught by Karpowicz. This prevents the application of too much pressure, allows wound reperfusion, and can prevent issues with the dressing seal (as motivated by Karpowicz ¶ [0104]).
Regarding Claim 27, Haggstrom is silent whether decreasing the reduced pressure comprises delivering ambient air to the tissue site.
Karpowicz teaches decreasing reduced pressure within the wound site by delivering ambient air to the tissue site (¶ [0088]; normal reference airflow is ambient air). This allows the dressing to decay from the upper pressure level to a lower pressure level at which the tissue site can reperfuse, improving wound healing outcomes (¶ [0088, 0104]).
Therefore, it would have been obvious to modify the method of Haggstrom to have decreasing the reduced pressure comprise delivering ambient air to the tissue site, as taught by Karpowicz, to allow the dressing to decay to a lower pressure level at which the tissue site can reperfuse, improving wound healing outcomes (as motivated by Karpowicz ¶ [0088, 0104]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781